UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     JOSEPH P. CARSON,                               DOCKET NUMBER
                   Appellant,                        AT-1221-14-0520-W-1

                  v.

     DEPARTMENT OF ENERGY,                           DATE: May 21, 2015
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Joseph P. Carson, Knoxville, Tennessee, pro se.

           Kristopher D. Muse, Esquire, and Ronald Freeman, Oak Ridge, Tennessee,
             for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action (IRA) appeal for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     erroneous interpretation of statute or regulation or the erroneous application of
     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. Except as expressly MODIFIED by
     this Final Order to acknowledge and decline to address the appellant’s claim
     related to the Board’s alleged failure to conduct “special studies,” we AFFIRM
     the initial decision.

                                      BACKGROUND
¶2         The appellant is a Facility Representative with the agency, domiciled in
     Oak Ridge, Tennessee. Initial Appeal File (IAF), Tab 1 at 1. In August 2013, the
     appellant’s supervisor issued him a letter of reprimand for unprofessional, rude,
     and offensive conduct towards the employee of an agency contractor. Id. at 41.
     Subsequently, the appellant filed a complaint with the Office of Special Counsel
     (OSC), alleging, among other things, that the agency issued him the letter of
     reprimand in retaliation for protected disclosures that he made to the same
     contractor employee. Id. at 7, 14-17. Specifically, the appellant alleged that he
     disclosed that OSC violated 5 U.S.C. § 1213(g)(1) when it took the position that
     contractor employees did not have the right to make whistleblower disclosures to
     OSC pursuant to that statutory provision. Id. at 16-17.
¶3         After OSC closed its inquiry into the appellant’s allegations, he filed the
     instant IRA appeal, and requested a hearing.          IAF Tab 1 at 1, 66.        The
                                                                                              3

     administrative judge issued an order, which explained that, to establish
     jurisdiction over his appeal, the appellant was required to raise a nonfrivolous
     allegation that he made a protected disclosure, and ordered the appellant to
     explain the basis for his belief that OSC violated 5 U.S.C. § 1213(g)(1). 2 IAF,
     Tab 36 at 4-6. The appellant submitted evidence and argument in response to the
     order. IAF, Tab 38 at 4, Tabs 40, 52. He also requested that the administrative
     judge withdraw from the appeal on the ground that the administrative judge
     would be “committing ‘career suicide’” if he found in the appellant’s favor
     because, according to the appellant, the Board enables OSC’s alleged violations
     of law. IAF, Tab 54 at 6-7, see id., Tab 56 at 4, 6-8, Tab 59 at 4-6.
¶4         Without holding the hearing requested by the appellant, the administrative
     judge dismissed the appeal for lack of jurisdiction. IAF, Tab 62, Initial Decision
     (ID); see IAF, Tab 1 at 1 (the appellant’s request for a hearing). He found that
     the appellant failed to raise a nonfrivolous allegation that he made a protected
     disclosure, because a plain reading of 5 U.S.C. § 1213(g)(1) demonstrated that
     OSC had discretion regarding how to handle contractor complaints. ID at 8-9.
     Thus, he found that the appellant’s concerns constituted a merely debatable policy
     disagreement regarding OSC’s implementation of 5 U.S.C. § 1213(g)(1), and did
     not constitute a protected disclosure under the Whistleblower Protection
     Enhancement Act of 2012 (WPEA). Id. In the initial decision, the administrative
     judge also denied the appellant’s request that he withdraw from the appeal. ID
     at 9 n.4.

     2
       Prior to issuing the initial decision, the administrative judge d id not otherwise inform
     the appellant of the burdens and elements of proof for establishing jurisdiction over an
     IRA appeal. See IAF, Tabs 2, 36, 51; see also Burgess v. Merit Systems Protection
     Board, 758 F.2d 641, 643-44 (Fed. Cir. 1985) (an appellant must receive explicit
     information on what is required to establish an appealable jurisdictional issue).
     However, this oversight was cured by the initial decision, which provided this
     information. ID at 2-3; see Mapstone v. Department of the Interior, 106 M.S.P.R. 691,
     ¶ 9 (2007) (the administrative judge’s failure to provide an appellant with proper
     Burgess notice can be cured if the initial decision contains the notice that was lacking,
     thus affording the appellant an opportunity to meet his burden on petition for review).
                                                                                           4

¶5         The appellant has filed a timely petition for review. Petition for Review
     (PFR) File, Tab 1. The agency has filed a response to the petition for review, and
     the appellant has filed a reply. 3 PFR File, Tabs 3-4.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶6         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.           Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). The Board has jurisdiction
     over an IRA appeal if the appellant exhausts his administrative remedies before
     OSC and makes nonfrivolous allegations that: (1) he made a disclosure described
     under 5 U.S.C. § 2302(b)(8), or engaged in protected activity described
     under 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D); and (2) the disclosure or
     protected activity was a contributing factor in the agency’s decision to take or fail
     to take a personnel action as defined by 5 U.S.C. § 2302(a).              5 U.S.C. §§
     1214(a)(3), 1221(e)(1); Yunus v. Department of Veterans Affairs, 242 F.3d 1367,
     1371 (Fed. Cir. 2001).        We agree with the administrative judge that the
     dispositive issue in this appeal is whether the appellant raised a nonfrivolous
     allegation that he made a protected disclosure. See ID at 7-9.


     3
       Loring E. Justice, Esquire, American Engineering Alliance (AEA), and Veterans for
     Peace (VP) have filed motions for leave to file amicus curiae briefs in this appeal. PFR
     File, Tabs 5, 9. The Board may, in its d iscretion, grant a request to file an am icus
     curiae brief if the person or organization seeking to file the brief has a legitimate
     interest in the proceedings, and the participation will not unduly delay the outcome and
     may contribute materially to the proper disposition of the petition for review. See
     5 C.F.R. § 1201.34(e)(3). The sole interest in the proceedings that Mr. Justice has
     articulated is his personal disagreement with the initial decision and OSC’s
     interpretation of 5 U.S.C. § 1213(g)(1). See PFR File, Tab 5. We find that Mr. Justice
     has failed to establish that he has a legitimate interest in the proceedings, and
     accordingly, his motion for leave to file an amicus curiae brief is DENIED. AEA and
     VP have moved to file an amicus curiae brief based upon their alleged interest in the
     ability of contractor employees to make disclosures to OSC pursuant to 5 U.S.C.
     § 1213(g)(1). PFR File, Tab 9 at 1-2. However, for the reasons discussed in this Order,
     the Board will not resolve that issue in this IRA appeal, and accordingly, AEA’s and
     VP’s combined motion for leave to file an amicus curiae brief is also DENIED.
                                                                                           5

     The appellant failed to raise a nonfrivolous allegation that he made a protected
     disclosure.
¶7         Protected whistleblowing occurs when an appellant makes a disclosure that
     he reasonably believes evidences any violation of law, rule, or regulation, gross
     mismanagement, a gross waste of funds, an abuse of authority, or a substantial
     and specific danger to public health and safety. See 5 U.S.C. § 2302(b)(8); see
     also Mason v. Department of Homeland Security, 116 M.S.P.R. 135, ¶ 17 (2011).
     The proper test for determining whether an employee had a reasonable belief that
     his disclosures were protected is whether a disinterested observer with knowledge
     of the essential facts known to and readily ascertainable by the employee could
     reasonably conclude that the actions evidenced a violation of a law, rule, or
     regulation, or one of the other conditions set forth in 5 U.S.C. § 2302(b)(8).
     Mason, 116 M.S.P.R. 135, ¶ 17.
¶8         On review, the appellant reiterates his argument, raised below, that he made
     a protected disclosure that OSC was “unlawfully denying agency contractor
     employees their statutory right to make whistleblower disclosures to it
     per 5 U.S.C. § 1213(g)(1).” PFR File, Tab 4 at 4; see IAF, Tab 38 at 4, Tab 40 at
     5, Tab 52 at 4-7 (the appellant’s arguments below). We construe the appellant’s
     claim as an allegation that he disclosed information that he reasonably believed
     evidenced a violation of law. 4 We agree with the administrative judge that the

     4
        On review, the appellant also alleges that it is his “public opinion that many
     preventable deaths have occurred in his agency and other agencies due to OSC’s
     violation of its duty” to receive disclosures by contractors. PFR File, Tab 1 at 7 n.6.
     He also makes general reference to “future deaths, serious injuries and significant
     public health and safety accidents and incidents.” Id. To the extent that the appellant
     intends to allege that he disclosed information that he reasonably believed evidenced a
     substantial and specific danger to public health and safety, we find that these
     generalized allegations are too vague and nonspecific to raise a nonfrivolous allegation
     of a protected disclosure. See 5 U.S.C. § 2302(b)(8)(A)(ii); see also Smart v.
     Department of the Army, 98 M.S.P.R. 566, ¶ 17 (revelation of a negligib le, remote, or
     ill-defined peril that does not involve any particular person, place, or thing is not a
     protected disclosure of a substantial and specific danger to public health or safety),
     aff’d, 157 F. App’x 260 (Fed. Cir. 2005).
                                                                                        6

      appellant failed to raise a nonfrivolous allegation that he made a protected
      disclosure. ID at 8-9.
¶9           Contrary to the appellant’s assertions, a plain reading of 5 U.S.C.
      § 1213(g)(1) demonstrates that this provision does not afford any individual a
      “statutory right” to have whistleblower disclosures evaluated or considered by
      OSC.     See PFR File, Tab 4 at 4 (the appellant’s argument on review).
      Section 1213(g)(1) provides that “the Special Counsel may transmit [protected
      disclosures made by individuals other than employees, former employees, and
      applicants for employment] to the head of the agency which the information
      concerns.” 5 U.S.C. § 1213(g)(1) (emphasis added). Thus, while a facial reading
      of the statute authorizes OSC to refer certain disclosures to agency heads, it does
      not mandate that OSC receive, evaluate, or refer any disclosures. Id.; see Huston
      v. United States, 956 F.2d 259, 262 (Fed. Cir. 1992) (“When, within the same
      statute, Congress uses both ‘shall’ and ‘may,’ it is differentiating between
      mandatory and discretionary tasks.”).
¶10          Section 1213(g)(1) places no limits on OSC’s authority to determine which
      disclosures to refer to agency heads, nor does it require OSC to evaluate and
      consider every disclosure that it receives. See 5 U.S.C. § 1213(g)(1). We agree
      with the administrative judge that the appellant’s strongly-held belief that
      contractor disclosures should be considered by OSC constitutes a fairly debatable
      policy argument regarding OSC’s implementation of 5 U.S.C. § 1213(g)(1) that is
      not protected under the WPEA. See ID at 8; see also 5 U.S.C. § 2302(a)(2)(D)
      (excluding communications concerning policy decisions that lawfully exercise
      discretionary authority from the definition of a disclosure under the WPEA);
      O’Donnell v. Department of Agriculture, 120 M.S.P.R. 94, ¶ 14 (2013) (an
      appellant failed to raise a nonfrivolous allegation that he reasonably believed that
      his supervisor’s decision regarding an application for assistance evidenced a
      violation of law where he failed to identify any provision limiting the agency’s
                                                                                             7

      discretion in making eligibility determinations or requiring the agency to extend
      benefits to applicants), aff’d, 561 F. App’x 926 (Fed. Cir. 2014).
¶11         On review, the appellant takes issue with the administrative judge’s finding
      that 5 U.S.C. § 1213(g)(1) affords OSC discretion to determine what to do with
      contractor complaints. PFR File, Tab 1 at 7. He argues that this conflicts with
      OSC’s interpretation of 5 U.S.C. § 1213(g)(1) as providing it with no authority to
      consider contractor employee disclosures. 5 Id.        We find this distinction to be
      irrelevant as to whether the appellant raised a nonfrivolous allegation that he
      made a protected disclosure. Regardless of the rationale for OSC’s determination
      that it would not evaluate or consider contractor employee complaints, 5 U.S.C.
      § 1213(g)(1) simply does not obligate OSC to do so. Accordingly, we find that
      the appellant failed to raise a nonfrivolous allegation that he reasonably believed
      that he disclosed a violation of law. 6      See Francis v. Department of the Air
      Force, 120 M.S.P.R. 138, ¶ 11 (2013) (an appellant failed to raise a nonfrivolous
      allegation that she reasonably believed that an agency violated rules and
      regulations regarding the maintenance of training records where none of the rules
      and regulations cited prescribed a method of maintaining such records).




      5
       In the record below, the appellant submitted undated correspondence, allegedly from
      OSC, which indicated that OSC took the position that it could only refer disclosures to
      agency heads pursuant to 5 U.S.C. § 1213(g)(1) if the disclosure were made by a federal
      employee, former employee, or applicant for employment. See IAF, Tab 52 at 27. OSC
      went on to state that it was reviewing this po licy. I d.
      6
        In determining whether the appellant’s belief was reasonable, we have considered his
      lack of legal training. See Mudd v. Department of Veterans Affairs, 120 M.S.P.R. 365,
      ¶¶ 8-9 (2013) (finding an appellant’s belief that an agency violated a law, rule, or
      regu lation reasonable in light of her lack of any legal expertise). However, we find the
      statute clearly articulates OSC’s discretion with regard to complaints by contractor
      employees.
                                                                                          8

      The Board will not address the appellant’s allegations that the Board violated the
      law by failing to conduct special studies.
¶12         On review, as he did below, the appellant argues that the Board violates the
      law by failing to conduct “special studies” pursuant to 5 U.S.C. § 1204(a)(3). 7
      PFR File, Tab 1 at 4-6; see IAF, Tab 54 at 6-7, Tab 56 at 4, 6-8, Tab 59 at 4-6
      (the appellant’s allegations below that the Board violated the law by failing to
      conduct special studies). The appellant previously raised this issue in another
      IRA appeal against the Board, Carson v. Merit Systems Protection Board, MSPB
      Docket   No.    AT-1221-14-0637-W-1.          The   appeal    was   assigned   to   an
      administrative law judge, who dismissed it for lack of jurisdiction. See Carson v.
      Merit Systems Protection Board, MSPB Docket No. AT-1221-14-0637-W-1,
      Initial Decision at 2, 5-7 (Nov. 6, 2014). The initial decision became the Board’s
      final decision after all three Board members recused themselves from considering
      the appellant’s petition for review. Carson v. Merit Systems Protection Board,
      MSPB Docket No. AT-1221-14-0637-W-1, Order (Dec. 23, 2014); see 5 C.F.R.
      § 1200.3(b). Because the Board’s members previously recused themselves from
      considering this issue, the Board will not address it further. 8

      The administrative judge did not abuse his discretion in denying the appellant’s
      request that he withdraw from the appeal, and the appellant failed to establish that
      the administrative judge was biased.
¶13         On review, the appellant argues that the administrative judge erred in
      failing to withdraw from the appeal. PFR File, Tab 1 at 6 n.5. We find that the
      appellant has not demonstrated that the administrative judge abused his discretion
      in denying the appellant’s request that he withdraw. See Shoaf v. Department of
      Agriculture, 97 M.S.P.R. 68, ¶ 10 (2004) (analyzing an administrative judge’s


      7
        Because the administrative judge did not acknowledge this claim, we MODIFY the
      in itial decision to do so.
      8
       On December 31, 2014, the appellant appealed the Board’s final decision to the U.S.
      Court of Appeals for the District of Columbia Circuit, where his appeal remains
      pending.
                                                                                          9

      denial of a motion for recusal under an abuse of discretion standard), aff’d, 158 F.
      App’x 267 (Fed. Cir. 2005).
¶14           The appellant argues on review that, as a result of the administrative
      judge’s alleged bias and conflict of interest, the administrative judge improperly
      denied his motion for a subpoena seeking discovery from OSC. 9 PFR File, Tab 1
      at 8.    The appellant’s disagreement with an administrative judge’s discovery
      ruling is insufficient to warrant a finding of bias.        See Williams v. Equal
      Employment Opportunity Commission, 64 M.S.P.R. 436, 438-39 (1994); see also
      Oliver v. Department of Transportation, 1 M.S.P.R. 382, 386 (1980) (in making a
      claim of bias or prejudice against an administrative judge, a party must overcome
      the presumption of honesty and integrity that accompanies administrative
      adjudicators). The fact that the appellant filed a separate IRA appeal against the
      Board, and referenced some of his allegations against the Board in his filings in
      the present case, is insufficient to establish that the administrative judge was
      biased in adjudicating the appellant’s claims against his employing agency.
      Moreover, we agree with the administrative judge that the appellant’s allegation
      that he would be “committing ‘career suicide’” if he found in the appellant’s
      favor did not state a plausible basis for withdrawal. See ID at 9 n.4; see also IAF,
      Tab 54 at 6-7.
¶15           Furthermore, we find that the appellant failed to establish that the
      administrative judge abused his discretion in denying the motion for a subpoena.
      See Wagner v. Environmental Protection Agency, 54 M.S.P.R. 447, 452 (1992),
      aff’d, 996 F.2d 1236 (Fed. Cir. 1993) (Table) (the Board will not reverse an
      administrative judge’s rulings on discovery matters absent an abuse of
      discretion). The requested discovery might have required OSC to produce a legal


      9
        The appellant filed two motions for subpoenas seeking discovery from OSC. IAF,
      Tabs 18, 55. On review, the appellant has solely challenged the administrative judge’s
      denial of his second motion. PFR File, Tab 1 at 8; ID at 9 n.4 (the administrative
      judge’s denial of the appellant’s second motion for a subpoena).
                                                                                     10

      opinion regarding whether OSC believed that the appellant made a protected
      disclosure.   See IAF, Tab 55 at 6-7 (the appellant’s discovery request).    Even
      assuming that OSC had previously evaluated this issue, which is not addressed in
      OSC’s correspondence to the appellant regarding his complaint, an IRA appeal is
      a de novo action, and OSC’s finding would not be binding upon the Board. See
      IAF, Tab 1 at 50-52, 66 (OSC’s correspondence to the appellant regarding his
      complaint); see also Pashun v. Department of the Treasury, 74 M.S.P.R. 374, 380
      (1997) (finding that the Board was not bound by OSC’s finding that the Board
      “would probably not consider” the appellant’s disclosures to be protected).
      Accordingly, we agree with the administrative judge that the appellant’s motion
      for a subpoena was beyond the proper scope of discovery in this appeal. See IAF,
      Tab 36 at 8; see also ID at 9 n.4.
      The appellant’s motions to submit new evidence and argument after the record
      closed on review are denied.
¶16        After the record closed on review, the appellant filed two motions seeking
      leave to submit additional evidence and argument in support of his appeal. PFR
      File, Tabs 7, 10. According to the appellant, this evidence consists of: (1) a
      notice of proposed rulemaking regarding a proposal to amend OSC’s regulations
      to allow OSC to accept whistleblower disclosures from contractor employees;
      (2) a “whistleblower disclosure” that the appellant submitted to OSC on
      January 28, 2015; (3) OSC’s letter in response to the appellant’s “whistleblower
      disclosure”; and (4) the appellant’s response to a complaint of professional
      misconduct before the State of Tennessee Board of Architectural and Engineering
      Examiners. Id.
¶17        The Board generally will not consider evidence submitted for the first time
      on review absent a showing that:       (1) the documents and the information
      contained in the documents were unavailable before the record closed despite due
      diligence; and (2) the evidence is of sufficient weight to warrant an outcome
      different from that of the initial decision. 5 C.F.R. § 1201.115(d); see Carson v.
                                                                                     11

Department of Energy, 109 M.S.P.R. 213, ¶ 21 (2008), aff’d, 357 F. App’x 293
(Fed. Cir. 2009). Although the evidence that the appellant seeks leave to submit
appears to post-date the initial decision, he has failed to explain how it would
warrant an outcome different from the initial decision, or how the additional
argument that he seeks to present would establish Board jurisdiction over his
appeal.   Accordingly, the appellant’s motions for leave to submit additional
evidence and argument on review are DENIED. 10

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request the United States Court of Appeals for the Federal Circuit to review this
final decision.
      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).




10
   However, because OSC’s notice of proposed rulemaking is publicly available in the
Federal Register, we have taken official notice of it. See 5 C.F.R. § 1201.64 (allowing
the Board to take official notice of matters that can be verified); see also Revision of
Regulations to Allow Federal Contractors, Subcontractors, and Grantees to File
Whistleb lower Disclosures with the U.S. Office of Special Counsel, 80 Fed. Reg.
3182-3184 (Jan. 22, 2015) (OSC’s notice of proposed rulemaking). Nevertheless, after
reviewing the notice of proposed rulemaking, we find that the appellant has failed to
demonstrate that this evidence is material, because he has not shown that the
information would change the outcome of his appeal.             See Russo v. Veterans
Administration, 3 M.S.P.R. 345, 349 (1980) (the Board will not grant a petition for
review based on new evidence absent a showing that it is of sufficient weight to warrant
an outcome different from that of the initial decision).
                                                                                        12

        If you want to request review of the Board’s decision concerning your
claims     of   prohibited     personnel    practices   under 5     U.S.C.    § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.     Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our     website,     http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective           websites,             which          can         be          accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
        If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at      http://www.mspb.gov/probono for            information    regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
                                                                               13

Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.